 

Exhibit 10.1     Amended and Restated Change in Control Agreement with H.
Douglas Chaffin

 

AMENDED AND RESTATED

CHANGE IN CONTROL AGREEMENT

July 16, 2018

 

 

 

This is an amended and restated agreement (the “Agreement”) of that certain
Amended and Restated Change in Control Agreement by and between MBT Financial
Corp., a Michigan Corporation ("MBT") and H. Douglas Chaffin ("Executive") dated
January 3, 2006.

 

RECITALS

 

Whereas, MBT is a bank holding company whose principal subsidiary is engaged in
the business of banking and businesses incidental thereto.

 

Whereas, Executive possesses unique skills, knowledge and experience relating to
the business of MBT.

 

Whereas, MBT desires to retain the future services of Executive, and, in that
connection, Executive desires to be assured that, in the event of a change in
the control of MBT, Executive will be provided with an adequate severance
payment for termination without cause or as compensation for Executive's
severance because of a material change in his duties and functions.

 

Whereas, MBT desires to be assured of the objectivity of Executive in evaluating
a potential change of control and advising whether or not a potential change of
control is in the best interest of MBT and its shareholders.

 

Whereas, MBT desires to induce Executive to remain in the employ of the Company
following a change of control to provide for continuity of management.

 

NOW, THEREFORE, in consideration of the premises and of their mutual covenants
expressed in this Agreement, the parties hereto make the following agreement,
intending to be legally bound thereby:

 

Section 1 - Definitions.

 

A. Board – “Board” shall mean the Board of Directors of MBT.     B. MBT –“MBT”
means MBT Financial Corp., a Michigan corporation and the parent corporation of
Monroe Bank & Trust.     C. Cause – “Cause” shall mean and be limited to
Executive’s (a) criminal dishonesty, (b) refusal to perform his duties on an
exclusive and substantially full-time basis, (c) refusal to act in accordance
with any specific substantive instructions given by Company with respect to
Executive’s performance of duties normally associated with his position prior to
the Change in Control, or (d) engaging in conduct which could be materially
damaging to Company without a reasonable good faith belief that such conduct was
in the best interest of Company.

 

1

--------------------------------------------------------------------------------

 

 

D. Change in Control – “Change in Control" shall have the meaning set forth on
Exhibit A.    

E.

Code – “Code" shall mean the Internal Revenue Code of 1986, as amended from time
to time.

    F. Company – “Company” means MBT, Monroe Bank & Trust and all other members
of MBT's Affiliated Group, over which Executive has managerial control, as the
term "Affiliated Group" is defined in Section 1504 of the Code, and shall
include any predecessor or successor corporations of the Company and its
Affiliated Group.     G. Compensation – "Compensation" shall mean Executive’s
then current annual base salary plus any cash bonuses for the last whole
calendar year preceding Executive's termination of employment. Compensation
shall not include any amount, other than base salary and cash bonuses, included
in Executive's taxable compensation for federal income tax purposes and reported
to Executive and Internal Revenue Service ("IRS") such as the reporting of
previously deferred compensation or gain realized upon exercise of any non
qualified stock options.     H. Exchange Act – “Exchange Act” means the
Securities Exchange Act of 1934.

 

Section 2 - Term of Agreement.

 

This Agreement shall terminate on the date which is the earliest of:

 

 

1.

The date this Agreement is mutually rescinded;

 

 

2.

The date which is two (2) years after the date of a Change in Control.

 

 

3.

Before a Change in Control, on the date which Monroe Bank & Trust, or any other
member of the Company's Affiliated Group, and over which Executive has
managerial control, which is a depository institution which is insured by an
agency of any state or the United States Federal Government:

 

 

a.

becomes insolvent; or

 

 

b.

has appointed any conservator or receiver; or

 

 

c.

is determined by an appropriate federal banking agency to be in a troubled
condition, as defined in the applicable law and regulations; or

 

 

d.

is assigned a composite rating of 4 or 5 by the appropriate federal banking
agency or is informed in writing by the Federal Deposit Insurance Corporation
that it is rated a 4 or 5 under the Uniform Financial Institution's Rating
System of the Federal Financial Institutions Examination Council; or

 

 

e.

has initiated against it by the Federal Deposit Insurance Corporation a
proceeding to terminate or suspend deposit insurance; or

 

 

f.

reasonably determines in good faith and with due care that the payments called
for under this Agreement, or the obligations and promises assumed and made under
this Agreement have become proscribed under applicable law or regulations.
Provided, however, if such law or regulations apply prospectively only, or for
some other reason do not apply to this Agreement, then this Agreement shall not
be deemed by Company to be proscribed.

 

2

--------------------------------------------------------------------------------

 

 

Notwithstanding any termination of this Agreement, the Company’s obligations
under Sections 4 and 6 and Executive’s obligations under Section 9 of this
Agreement shall survive the termination of the Agreement, and shall remain in
force until the latest of: (i) the date the Agreement terminates under the
preceding sentence, (ii) the date the Company has completed payment of all
amounts due under Sections 4 and 6, and (iii) the performance of Executive’s
obligations under Section 9 hereof.

 

Section 3 - Reduction in Compensation Proscribed After a Change in Control.

 

From the date of a Change in Control to the date of termination of this
Agreement Executive shall receive as compensation, while still employed by
Company, a salary at a rate no less than the highest rate in effect during the
one-year period before the Change in Control, and shall, in addition, be
entitled to receive a bonus equal to at least the average of the last three
years bonuses paid before the Change in Control. In addition, during such
period, the Company shall pay and provide for Executive at no cost to Executive,
all of his then-current fringe benefits, including but not limited to health,
disability, dental, life insurance and club memberships, all of which shall be
at levels and amounts no less favorable than levels and amounts in effect as of
the Change in Control.

 

Section 4 – Payments Due After a Change in Control.

 

A.

If during the term of this Agreement and during the period of twenty-four (24)
months after the date of a Change in Control, Executive is discharged without
Cause or Executive resigns because he has: (i) been demoted, (ii) had his
compensation reduced, (iii) had his principal place of employment transferred
away from Monroe County, Michigan, or a county contiguous thereto, or (iv) had
his job title, status or responsibility materially reduced, then the Company
shall make the payments to Executive set forth in subsection D of this Section
4.

 

B.

If Executive voluntarily terminates employment not earlier than six (6) months
and not later than nine (9) months following a Change in Control, then the
Company shall make the payments to Executive set forth in subsection D of this
Section 4.

 

C.

If Executive is discharged by Company other than for Cause and there is a Change
in Control within two years following the discharge, then the Company shall make
the payments to Executive set forth in subsection D of this Section 4.

 

D.

In the event of the termination of Executive's employment as described in A, B
or C above, Executive shall be entitled to receive a cash payment equal to two
(2.0) times his Compensation. The payment required shall be paid at the end of
the first month commencing after the Executive's termination of employment in
the case of a benefit entitlement under Subsection A, or B above. In the event
of termination of employment as described in C above, payment shall be made
immediately upon the effective date of the Change in Control. If Executive's
employment is terminated as described in Subsection A or Subsection B above,
then in addition to the above cash payment, Company shall make an additional
cash payment equal to twelve months of the then current cost of any club
memberships provided by the Company for the benefit of Executive and twelve
months of the then current cost of the premiums Executive would be required to
pay to purchase COBRA continuation coverage from the Company’s group health
plans for the term of the Benefit Period as defined below, and replace
Executive's coverage in Company's disability, and life insurance at the same
levels that had been provided immediately prior to his termination of
employment. The Benefit Period shall commence on the date of termination of the
Executive's employment and shall end on the last day of the 12th consecutive
whole month thereafter.

 

3

--------------------------------------------------------------------------------

 

 

 

In the event Executive dies before collecting all amounts and benefits due under
this Section, any payments owing shall be paid to the person or persons as
stated in the last designation of beneficiary concerning this Agreement signed
by Executive and filed with Company, and if not, then to the personal
representative of Executive.

 

The payments and benefits provided for herein are in lieu of compensation,
benefits or amounts the Executive might otherwise be entitled to under the
Company’s severance policy or otherwise payable by the Company be reason of
termination of employment.

   

E.

If any severance payments otherwise payable to Executive under this Agreement in
connection with a Change in Control would, when combined with any other payments
or benefits Executive becomes entitled to receive that are contingent on the
same Change in Control (such payments and benefits to be referred to as
"Parachute Payments") would: (i) constitute a "parachute payment" within the
meaning of Section 280G of the Code; and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the "Excise Tax"), then
the severance payments payable to Executive under this Section 4 shall be
reduced to such extent which would result in no portion of such severance
benefits being subject to the Excise Tax under Section 4999 of the Code (the
“Reduced Amount”). Any determination of the Excise Tax or the Reduced Amount
required under this Section 4.E shall be made in writing by the Company’s
independent public accountants, whose determination shall be conclusive and
binding upon the Company and Executive for all purposes. For purposes of making
the calculations required by this Section 4.E, the accountants may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company shall bear all costs the
accountants may reasonably incur in connection with any calculations
contemplated by this Section 4.

 

F.

Any subsequent employment by Executive shall not reduce the obligation of the
Company to make the full payments and provide the full benefits specified herein
and Executive shall have no obligation to seek other employment or otherwise
mitigate the effect of his discharge from employment.

    G. Notwithstanding the provisions of this agreement providing for payment of
benefits, if at the time a benefit would otherwise be payable, Employee is a
“specified employee” [as defined below], and the payment provided for would be
deferred compensation with the meaning of the Internal Revenue Code (the
“Code”), section 409A, the distribution of the Employee’s benefit may not be
made until six months after the date of the Employee’s separation from service
with the Company [as that term may be defined in Section 409A(a)(2)(A)(i) of the
Code and Treasury Regulation Section 1.409A-1(h) or any other Treasury
regulations or other guidance promulgated thereunder], or, if earlier the date
of death of the Employee. This requirement shall remain in effect only for
periods in which the stock of the Company is publicly traded on an established
securities market.  For purposes of this subparagraph a “specified employee”
shall mean any Employee of the Company who is a “key employee” of the Company
within the meaning of Code section 416(i). This shall include any employee who
is (i) a 5-percent owner of the Company’s common stock, or (ii) an officer of
the Company with annual compensation from the Company of $130,000.00 or more, or
(iii) a 1-percent owner of Company’s common stock with annual compensation from
the Company of $150,000.00 or more (or such higher annual limit as may be in
effect for years subsequent to 2005 pursuant to indexing section 416(i) of the
Code).  The provisions of this subparagraph have been adopted only in order to
comply with the requirements added by Code section 409A. These provisions shall
be interpreted and administered in a manner consistent with the requirements of
Code section 409A, together with any regulations or other guidance which may be
published by the Treasury Department or Internal Revenue Service interpreting
such Code section 409A.

 

4

--------------------------------------------------------------------------------

 

    

Section 5 – Qualified and Non-Qualified Retirement Pension Plans.

 

Nothing in this Agreement shall reduce any pension benefits or benefits from
other qualified or non-qualified retirement plans maintained by Company to which
Executive is otherwise entitled without regard to this Agreement.

 

Section 6 – Provision for Outplacement Services.

 

In the event of the termination of employment of Executive requiring the
payments specified in Section 4 of this Agreement, Executive shall be entitled
to six months of out-placement services following termination of employment.
Such services shall include employment counseling, resume services, executive
placement services and similar services generally provided to executives by
professional executive out placement service providers. All costs of such out
placement services shall be paid for by the Company.

 

Section 7 – Arbitration.

 

Subject to the Company’s right to seek injunctive relief under Section 9 of this
Agreement, the parties hereto agree to arbitrate any issue, misunderstanding,
disagreement or dispute in connection with the terms in effect in this Agreement
in accordance with the Rules of the American Arbitration Association, before one
arbitrator mutually agreeable to the parties. If either party determines that
the parties have been unable to agree upon one arbitrator, then such party may
appoint one arbitrator and require the other party to appoint a second
arbitrator. Whereupon, the two appointed arbitrators shall appoint a third
neutral arbitrator. If the arbitrators selected by the parties are unable or
fail to agree upon the third arbitrator, the American Arbitration Association
shall select the third arbitrator. Failure by a party to either (i) accept as
mutually agreeable, or (ii) appoint an arbitrator, within 30 days of receipt of
notice of the appointment of an arbitrator by the other party, shall be deemed
as acceptance of arbitration by such single arbitrator. The arbitration shall
occur in Monroe, Michigan, or such other place as mutually agreed upon. The
prevailing party shall be entitled to recover any and all costs associated with
any arbitration proceeding (and any subsequent proceeding to enforce rights
thereunder) including the recovery of reasonable attorneys fees. Judgement on
the award rendered by the arbitrator(s) may be entered in any court having
jurisdiction thereof.

 

Section 8 – Right to Other Benefits.

 

Except as otherwise specified herein, nothing in this Agreement shall abridge,
eliminate, or cause Executive to lose Executive's right or entitlement to any
other Company benefit to which Executive may be entitled due to his status as an
employee under any plan or policy of Company on such terms and conditions as are
required of any employee under any plan or policy of Company. Further, nothing
in this Agreement shall create in Executive any greater rights or entitlements,
except as specified in this Agreement. The plans and policies referred to in
this Section 8 include, but are not limited to, life insurance plans, dental,
disability or health insurance benefits, severance policies, club memberships,
and accrued vacation pay.

 

5

--------------------------------------------------------------------------------

 

 

Section 9 – Noncompetition and Nonsolicitation Agreement and Business
Protection.

 

Notwithstanding anything to the contrary contained elsewhere in this Agreement:

 

A.     Noncompetition Agreement and Nonsolicitation Agreement

 

 

1.

In view of Executive’s importance to the success of the Company, Executive and
Company agree that the Company would likely suffer significant harm from
Executive’s competing with Company during Executive’s term of employment with
Company and for some period of time thereafter. Accordingly, Executive agrees
that Executive shall not engage in competitive activities while employed by
Company and during the Restricted Period. Executive shall be deemed to engage in
competitive activities if he shall, without the prior written consent of the
Company, (i) in Monroe County, Michigan and counties contiguous thereto
(including the municipalities therein), render services directly or indirectly,
as an employee, officer, director, consultant, advisor, partner or otherwise,
for any organization or enterprise which competes directly or indirectly with
the business of Company or any of its affiliates in providing financial products
or services (including, without limitation, banking, insurance, or securities
products or services) to consumers and businesses, or (ii) directly or
indirectly acquires any financial or beneficial interest in (except as provided
in the next sentence) any organization which conducts or is otherwise engaged in
a business or enterprise in Monroe County, Michigan, and counties contiguous
thereto (including all municipalities therein) which competes directly or
indirectly with the business of Company or any of its affiliates in providing
financial products or services (including, without limitation, banking,
insurance or securities products or services) to consumers and businesses.
Notwithstanding the preceding sentence, Executive shall not be prohibited from
owning less that 1 percent of any publicly traded corporation, whether or not
such corporation is in competition with Company. For purposes of this paragraph
9 the term “Restricted Period” shall equal one year, commencing as of the date
of Executive’s termination of employment.

 

 

2.

While employed by Company and for a period of one (1) year following Executive’s
termination of employment with Company, Executive agrees that Executive shall
not, in any manner, directly or indirectly, (i) solicit by mail, by telephone,
by personal meeting, or by any other means, either directly or indirectly, any
customer or prospective customer of Company to whom Executive provided services,
or for whom Executive transacted business, or whose identity become known to
Executive in connection with Executive’s services to Company (including
employment with or services to any predecessor or successor entities), to
transact business with a person or an entity other than the Company or its
affiliates or reduce or refrain from doing any business with the Company or its
affiliates or (ii) interfere with or damage (or attempt to interfere with or
damage) any relationship between Company or its affiliates and any such customer
or prospective customer. The term “solicit” as used in this Agreement means any
communication of any kind whatsoever, inviting, encouraging or requesting any
person to take or refrain from taking any action with respect to the business of
Company and its subsidiaries.

 

6

--------------------------------------------------------------------------------

 

 

  3. While employed by Company and for a period of one (1) year following
Executive’s termination of employment with Company, Executive agrees that
Executive shall not, in any manner, directly or indirectly, solicit any person
who is an employee of Company or any of its affiliates to apply for or accept
employment or a business opportunity with any other person or entity.         4.
The parties agree that nothing herein shall be construed to limit or negate the
common law of torts or trade secrets where it provides broader protection than
that provided herein.

 

B.     Confidential Information

 

Executive has obtained and may obtain confidential information concerning the
businesses, operations, financial affairs, organizational and personnel matters,
policies, procedures and other non-public matters of Company and its affiliates,
and those of third-parties that is not generally disclosed to persons not
employed by Company or its subsidiaries. Such information (referred to herein as
the “Confidential Information”) may have been or may be provided in written form
or orally. Executive shall not disclose to any other person the Confidential
Information at any time during his employment with Company or after the
termination of his employment, provided that Executive may disclose such
Confidential Information only to a person who is then a director, officer,
employee, partner, attorney or agent of Company who, in Executive’s reasonable
good faith judgment, has a need to know the Confidential Information.

 

C.     Remedies

 

 

1.

Executive acknowledges that a violation on Executive’s part of this Section 9
would cause immeasurable and irreparable damage to Company. Accordingly,
Executive agrees that notwithstanding Section 7 hereof, Company shall be
entitled to injunctive relief in any court of competent jurisdiction for any
actual or threatened violation of any of the provisions of this Section 9, in
addition to any other remedies it may have.

        2. In addition to Company’s right to seek injunctive relief as set forth
in subparagraph 1 above of this Section 9.C, in the event that Executive shall
violate the terms and conditions of this Section 9, Company may: (i) make a
general claim for damages and (ii) terminate any payments or benefits payable by
Company, if applicable, to Executive.         3. The Board shall be responsible
for determining whether Executive shall have violated this Section 9, and in the
absence of Executive’s ability to show that the Board has acted in bad faith and
without fair dealing, such decision will be final and binding. Upon the request
of Executive, the Company shall provide an advance opinion as to whether a
proposed activity would violate the provisions of this Agreement.

      

Section 10 – Notice and Payments.

 

All payments required or permitted to be made under the provisions of this
Agreement, and all notices and other communications required or permitted to be
given or delivered under this Agreement to Company or to Executive, which
notices or communications must be in writing, shall be deemed to have been given
if delivered by hand, or mailed by first-class mail, addressed as follows:

 

7

--------------------------------------------------------------------------------

 

 

A.

If to Company:

     

MBT Financial Corp

102 E. Front Street

Monroe, MI 48161

Attn: Chairman, Compensation Committee

 

B.

If to Executive:

     

H. Douglas Chaffin

c/o MBT Financial Corp102 E. Front Street

Monroe, MI 48161

 

Company or Executive may, by notice given to the other from time to time and at
any time, designate a different address for making payments required to be made,
and for the giving of notices or other communications required or permitted to
be given, to the party designating such new address.

 

Section 11 – Payroll Taxes.

 

Any payment required or permitted to be made or given to Executive under this
Agreement shall be subject to the withholding and other requirements of
applicable laws, and to the deduction requirements of any benefit plan
maintained by Company in which Executive is a participant, and to all reporting,
filing and other requirements in respect of such payments, and Company shall use
it best efforts promptly to satisfy all such requirements.

 

Section 12 – Governing Law.

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Michigan.

 

Section 13 – Duplicate Originals.

 

This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be a duplicate original, but all of which, taken together, shall
constitute a single instrument.

 

Section 14 – Captions.

 

The captions contained in this Agreement are included only for convenience of
reference and do not define, limit, explain or modify this Agreement or its
interpretations, construction or meaning and are in no way to be construed as a
part of this Agreement.

 

Section 15 – Severability.

 

If any provision of this Agreement or the application of any provision to any
person or any circumstances shall be determined to be invalid or unenforceable,
such provision or portion thereof shall nevertheless be effective and
enforceable to the extent determined reasonable. Such determination shall not
affect any other provision of this Agreement or the application of said
provision to any other person or circumstance, all of which other provisions
shall remain in full force and effect, and it is the intention of Company and
Executive that if any provision of this Agreement is susceptible of two or more
constructions, one of which would render the provision enforceable and the other
or others of which would render the provisions unenforceable, then the
provisions shall have the meaning which renders it enforceable.

 

8

--------------------------------------------------------------------------------

 

 

Section l6 – Number and Gender.

 

When used in this Agreement, the number and gender of each pronoun shall be
construed to be such number and gender as the context, circumstances or its
antecedent may require.

 

Section 17 – Successor and Assigns.

 

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns (including successive, as well as immediate, successors and assigns)
of Company; provided, however, that Company may not assign this Agreement or any
of its rights or obligations hereunder to any party other than a corporation
which succeeds to substantially all of the business and assets of Company by
merger, consolidation, sale of assets or otherwise. This Agreement shall inure
to the benefit of and be binding upon the successor and assigns (including
successive, as well as immediate, successors and assigns) of Executive;
provided, however, that the right of Executive under this Agreement may be
assigned only to his personal representative or trustee or by will or pursuant
to applicable laws of descent and distribution.

 

Section 18 –Prior Agreement Superseded.

 

This Agreement supersedes all previous versions of this agreement.

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amended Agreement to be
executed on and to be effective on __________, 2018.

 

In the Presence of:

 

Executive

 

 

 

 

 

 

 

 

 

    H. Douglas Chaffin                          

 

 

 

 

In the Presence of:           MBT Financial Corp.                       By:
Michael J. Miller       Its: Chairman of the Board of Directors          

                     

9

--------------------------------------------------------------------------------

 

 

Exhibit A
Change in Control Definition

 

 

A “Change in Control” shall mean a “Change in Ownership” as defined in (a)
hereof; a “Change in Effective Control” as defined in (b), hereof; or a “Change
in Ownership of a Substantial Portion of Assets” as defined in (c) hereof.

 

 

(a)

Change in Ownership. For purposes of this Agreement, a “change in the ownership”
of the Company occurs on the date that any one person, or more than one person
acting as a group (as defined in subsection (d) hereof, acquires ownership of
stock of the Company that, together with stock held by such person or group,
constitutes more than 50 percent of the total fair market value or total voting
power of the stock of the Company. However, if any one person, or more than one
person acting as a group, is considered to own more than 50 percent of the total
fair market value or total voting power of the stock of the Company, the
acquisition of additional stock by the same person or persons is not considered
to cause a change in the ownership of the Company (or to cause a change in the
effective control of the Company (within the meaning of subsection (b) hereof.
An increase in the percentage of stock owned by any one person, or persons
acting as a group, as a result of a transaction in which the Company acquires
its stock in exchange for property will be treated as an acquisition of stock
for purposes of this section.

 

 

(b)

Change in the Effective Control. For purposes of this Agreement, a change in the
effective control of the Company occurs on the date that either –

 

 

(i)

Any one person, or more than one person acting as a group (as determined under
subsection (d) hereof, acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Company possessing more than 50 percent of the total
voting power of the stock of the Company; or

 

 

(ii)

a majority of members of the Company’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Company’s board of directors prior to the date of
the appointment or election.

 

    In the absence of an event described in subsection (b)(i) or (ii) above, a
change in the effective control of a Company will not have occurred.        

(c)

Change in the Ownership of a Substantial Portion of the Company’s Assets. For
purposes of this Agreement, a change in the ownership of a substantial portion
of the Company’s assets occurs on the date that any one person, or more than one
person acting as a group (as determined in subsection(d) hereof, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) assets from the Company that have a total
gross fair market value equal to or more than 40 percent of the total gross fair
market value of all of the assets of the Company immediately prior to such
acquisition or acquisitions. For this purpose, gross fair market value means the
value of the assets of the Company, or the value of the assets being disposed
of, determined without regard to any liabilities associated with such assets.

          There is no Change in Control Event under this subsection (c) when
there is a transfer to an entity that is controlled by the shareholders of the
Company immediately after the transfer, as provided in this paragraph. A
transfer of assets by the Company is not treated as a change in the ownership of
such assets if the assets are transferred to --

 

 

(i)

A shareholder of the Company (immediately before the asset transfer) in exchange
for or with respect to its stock;

 

10

--------------------------------------------------------------------------------

 

 

  (ii) An entity, 50 percent or more of the total value or voting power of which
is owned, directly or indirectly, by the Company;         (iii) A person, or
more than one person acting as a group, that owns, directly or indirectly,
50 percent or more of the total value or voting power of all the outstanding
stock of the Company; or         (iv) An entity, at least 50 percent of the
total value or voting power of which is owned, directly or indirectly, by a
person described in subsection (iii) hereof.

 

    For purposes of this subsection(c) and except as otherwise provided, a
person’s status is determined immediately after the transfer of the assets. For
example, a transfer to a corporation in which the transferor corporation has no
ownership interest before the transaction, but which is a majority-owned
subsidiary of the transferor corporation after the transaction is not treated as
a change in the ownership of the assets of the transferor corporation.        

(d)

Persons Acting as a Group. Persons will not be considered to be acting as a
group solely because they purchase assets or purchase or own stock of the same
corporation at the same time, or as a result of the same public offering.
However, persons will be considered to be acting as a group if they are owners
of a corporation that enters into a merger, consolidation, purchase or
acquisition of stock, purchase or acquisition of assets, or similar business
transaction with the Company. If a person, including an entity shareholder, owns
stock in both corporations that enter into a merger, consolidation, purchase or
acquisition of stock, or similar transaction, such shareholder is considered to
be acting as a group with other shareholders in a corporation only to the extent
of the ownership in that corporation prior to the transaction giving rise to the
change and not with the ownership interest in the other corporation.

 

 

11